DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant’s Arguments/Remarks, filed 01/27/2021 has been accepted and entered. Claims 1-2 and 11 have been amended and no claims have been cancelled. Claims 1-20 is pending.

Response to Arguments
Applicant’s arguments see pg. 56-9, filed 01/27/2021, with respect to the rejection(s) of claims 1-20 are rejected under 35 U.S.C. §103 as being unpatentable over Anderson et al. (US 2019/0301980), and further in view of Demos et al. (US 2016/0077007), have been fully considered and are persuasive.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
circular cylinder and continuously ablating the surface layer of the sample embedded in the supporting matrix while the sample is rotated, wherein the surface layer is removed after being imaged.
The closest art of record teaches the following:
With regards to claim 1 and 11, Hall et al. (US 2015/032431) discloses imaging methods and apparatus and to spectrographic analysis methods and apparatus [0002] for laser tomography systems (Abstract), the method comprising:
 rotating the sample for imaging and ablation [0038]: 
exciting surface regions of the sample with a UV source while the sample is rotated [0045]; 
continuously capturing images of the surface regions excited while the sample is rotated, wherein the images captured form a representation of a surface layer of the sample [0048].
Hall et al. (US 2015/032431) does not disclose;
treating a sample with an agent for imaging of the sample

continuously ablating the surface layer of the sample embedded in the supporting matrix while the sample is rotated, wherein the surface layer is removed after being imaged.
With regards to claim 1 and 11, Anderson et al. (US 2019/0301980) discloses systems and methods for transport and processing of sectioned biological samples wherein the automated operation of the system provides for multimodal imaging and multistage processing to provide three-dimensional (3D) datasets for each sample.  (Abstract), the method comprising: 
treating a sample ([0115]; tissue section 120) with an agent for imaging ([0115]; Internal fiduciary markers 1604 such as agarose, acrylamide, or other hydrogel or polymer conjugated with a fluorophore or several different fluorophores.);
embedding the sample in supporting matrix ([0058]; “…cutting soft tissue embedded in a hydrogel like agar, agarose, or polyacrylamide, or hydrogel.”); 
rotating the sample embedded in the supporting matrix [0109];
exciting surface regions of the sample with an LED or other light source 1606 while the sample is rotated [0115]; 
[0114]; and
ablating the surface layer of the sample embedded in the supporting matrix, wherein the surface layer is removed after being imaged [0116].
Anderson et al. (US 2019/0301980) does not disclose; 
embedding the sample in supporting matrix that is a circular cylinder:
continuously ablating the surface layer of the sample embedded in the supporting matrix while the sample is rotated, wherein the surface layer is removed after being imaged.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884